J-E03007-16
                              2017 PA Super 281
COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                         Appellant

                    v.

MARC PERFETTO,

                         Appellee                      No. 2479 EDA 2015


                    Appeal from the Order July 13, 2015
            in the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0013338-2014

BEFORE: BENDER, P.J.E., BOWES, J., PANELLA, J., LAZARUS, J., OTT, J.,
        STABILE, J., DUBOW, J., MOULTON, J., and RANSOM, J.

OPINION BY RANSOM, J.:                               FILED AUGUST 30, 2017

      The Commonwealth of Pennsylvania appeals from the order entered

July 13, 2015, granting Appellee Marc Perfetto’s motion to dismiss, which

asserted a violation of Pennsylvania’s compulsory joinder rule.       See 18

Pa.C.S. § 110.    Subject to certain jurisdictional exceptions, which will be

explained herein, we hold that the subsequent prosecution of an offense

arising out of a criminal episode that had triggered the former prosecution of

a different offense is barred where those multiple offenses occur in the same

judicial district. However, because of jurisdictional exceptions applicable to

Philadelphia, the holding of the trial court is reversed.

      We derive the following statement of facts and procedural background

of this case from the trial court’s opinion, which in turn is supported by the

record. See Trial Ct. Op., 11/6/2015, at 1-2. In July 2014, Appellee was
J-E03007-16


arrested in the City and County of Philadelphia1 and charged with three

counts of driving under the influence (“DUI”) and the summary offense of

driving without lights when required.2      In September 2014, Appellee was

found guilty of the summary traffic violation following a trial in absentia in

the    Philadelphia   Municipal   Court   Traffic   Division.   Thereafter,   the

Commonwealth proceeded separately on the DUI charges in the Philadelphia

Municipal Court General Division. Following a preliminary hearing, Appellee

was held over for court and the matter was listed for trial in the Philadelphia

Court of Common Pleas.

        In June 2015, Appellee filed a motion to dismiss, asserting that

subsection (1)(ii) of 18 Pa.C.S. § 110, known as the compulsory joinder rule,

barred his prosecution for DUI.      See Motion to Dismiss, 6/4/2015, at 1

(asserting that he had already been tried for the offenses charged); see

also Memorandum in Support, 6/4/2015, at 1-3 (suggesting dismissal was

appropriate because the multiple charges filed against him arose from the

same criminal episode, occurred within the same judicial district, and the

Commonwealth was aware of the charges.).

        Following a hearing, the trial court granted Appellee’s motion to

dismiss. The court noted that (1) an earlier prosecution had resulted in a


1
  Philadelphia is the First Judicial District of Pennsylvania.     42 Pa.C.S. §
901(a).
2
    75 Pa.C.S. §§ 3802(a)(1), (d)(1), (d)(2); and 4302, respectively.



                                      -2-
J-E03007-16


conviction for a summary traffic offense; (2) Appellee’s DUI charges arose

from the same criminal episode; (3) the Commonwealth was aware of the

multiple charges; and (4) all charges occurred in the same judicial district.

See Trial Ct. Op., 11/6/2015, at 3 (citing in support Commonwealth v.

Reid, 77 A.3d 579, 582 (Pa. 2013)). The court also referenced the recent

restructuring of Philadelphia Municipal Court, in which that court absorbed

the former Traffic Court of Philadelphia. See Act 17-2013 (S.B. 334), P.L.

55 (2013).3 According to the court, the merger brought charges within the

jurisdiction of the same court, and the court reasoned that the policy aims of

18 Pa.C.S. § 110(1)(ii) dictated that the secondary prosecution be barred.

Trial Ct. Op., 11/6/2015 at 4-5. After careful analysis, we disagree.

      In August 2015, the Commonwealth filed a notice of appeal and a

Pa.R.A.P. 1925(b) statement. The trial court issued a responsive opinion. A

panel of this Court sua sponte sought en banc certification of this matter to

address the effect of amended language of the compulsory joinder rule on

our Commonwealth, and certification was granted on August 30, 2016. Both

parties submitted additional briefs, and this case was argued before the

Court en banc on December 13, 2016.




3
  Contemporaneous with the legislature’s restructure of the courts, a number
of statutes defining terms, venue, jurisdiction, and procedure were
amended, effective June 19, 2013. See, e.g., 42 Pa.C.S. §§ 102, 325,
1121, 1123, 1127, 1302, and 1321.



                                    -3-
J-E03007-16


     The issue presented is whether the trial court erred when it dismissed

DUI charges pursuant to 18 Pa.C.S. § 110 based on the prior adjudication of

Appellee’s summary traffic offense.    Commonwealth’s Brief at 4.    Whether

the lower court misapplied the 2002 amendment raises a question of law,

and thus our standard of review is de novo, and our scope of review is

plenary. See Commonwealth v. Fithian, 961 A.2d 66, 72 (Pa. 2008). A

statute’s plain language generally offers the best indication of the General

Assembly's intent. Martin v. Commonwealth, Dep't of Transp., Bureau

of Driver Licensing, 905 A.2d 438, 443 (Pa. 2006). “When the words of a

statute are clear and unambiguous, there is no need to look beyond the

plain meaning of the statute ‘under the pretext of pursuing its spirit.’”

Fithian, 961   A.2d at 74     (citing 1     Pa.C.S. §   1921(b));   see also

Commonwealth v. Veon, 150 A.3d 435, 445 (Pa. 2016).

     “Section 110 is a codification of the rule announced by our Supreme

Court in Commonwealth v. Campana, 304 A.2d 432 (Pa. 1973), vacated

and remanded, 94 S.Ct. 73 (1973), reinstated, 314 A.2d 854 (Pa. 1974),

cert. denied, 94 S.Ct. 3172 (1974).”      Commonwealth v. Gimbara, 835

A.2d 371, 374 (Pa. Super. 2003). In Campana, our “Supreme Court held

that ‘the Double Jeopardy Clause requires a prosecutor to bring, in a single

proceeding, all known charges against a defendant arising from a single




                                      -4-
J-E03007-16


criminal episode.’” Id. at 374 (quoting Campana, 304 A.2d at 441).4 The

compulsory joinder rule serves two distinct policy considerations:

      (1) to protect a person accused of crimes from governmental
      harassment of being forced to undergo successive trials for
      offenses stemming from the same criminal episode; and (2) as a
      matter of judicial administration and economy, to assure finality
      without unduly burdening the judicial process by repetitious
      litigation.

Commonwealth v. Hude, 458 A.2d 177, 180 (Pa. 1983).                  It is well-

established that the “burden to protect a defendant from vexatious litigation

and to conserve judicial resources rests squarely on the shoulders of the

Commonwealth, and thus, it is the Commonwealth's burden, rather than the

defendant's, to move for consolidated trials.”   Commonwealth v. Failor,

770 A.2d 310, 313-15 (Pa. 2001) (citing Commonwealth v. Stewart, 425

A.2d 346, 349-50 (1981)); Commonwealth v. Muffley, 425 A.2d 350, 352

(Pa. 1981); Commonwealth v. Holmes, 391 A.2d 1015, 1018 (Pa. 1978).

The Court may only find waiver of the compulsory joinder rule when a


4
  Though similar, the Double Jeopardy Clause and the compulsory joinder
rule are not coterminous. Commonwealth v. Bellezza, 603 A.2d 1031,
1036 (Pa. Super. 1992) (citing Commonwealth v. Evers, 554 A.2d 531,
536 (Pa. Super. 1989) (Brosky, J., dissenting)). “The double jeopardy
protections afforded by the United States and Pennsylvania Constitutions are
coextensive and prohibit successive prosecutions and multiple punishments
for the same offense.” Commonwealth v. Barber, 940 A.2d 369, 377 (Pa.
Super. 2007) (citing Commonwealth v. States, 891 A.2d 737 (Pa. Super.
2005)). However, Section 110 offers greater protection than the Double
Jeopardy Clause as it is not limited to prosecutions for the same act when
certain conditions are met. Bellezza, 603 A.2d at 1036 (citing Evers, 554
A.2d at 536 (Brosky, J., dissenting)); Commonwealth v. Johnson, 466
A.2d 636, 640 (Pa. Super. 1983).



                                    -5-
J-E03007-16


defendant affirmatively acts to separate the prosecutions pending against

him. Failor, 770 A.2d at 314-15 (citing Stewart, 425 A.2d at 349-50); see

also Commonwealth v. Tarver, 357 A.2d 539 (Pa. 1976).5

      Prior to the 2002 amendment, Pennsylvania’s compulsory joinder

statute stated in relevant part:

      § 110. When prosecution barred by former prosecution for
      different offense

      Although a prosecution is for a violation of a different provision
      of the statutes than a former prosecution or is based on different
      facts, it is barred by such former prosecution under the following
      circumstances:

         (1) The former prosecution resulted in an acquittal or
         in a conviction as defined in section 109 of this title
         (relating to when prosecution barred by former prosecution
         for the same offense) and the subsequent prosecution
         is for:

                                    ***

            (ii) any offense based on the same conduct or
            arising from the same criminal episode, if such
            offense was known to the appropriate prosecuting
            officer at the time of the commencement of the first
            trial and was within the jurisdiction of a single
            court unless the court ordered a separate trial of the
            charge of such offense …

5
  See Commonwealth v. Simmer, 814 A.2d 696, 699 (Pa. Super. 2002)
(recognizing, “a defendant's voluntary entry into an ARD program, with
respect to a charge of DUI, constitutes a waiver of the defendant's right to
later assert section 110 as a bar to prosecution of the DUI offense, upon the
defendant's removal from the ARD program[ ]”); see also Gimbara, 835
A.2d at 376- 77 (Where a summary defendant mails in a guilty plea on one
or some charges and a not guilty plea on the other charge or charges, the
compulsory joinder statute does not bar the defendant's prosecution for the
charges to which he pled not guilty.).



                                    -6-
J-E03007-16



18 Pa.C.S. § 110 (1973) (amended 2002) (emphasis added).

      Our Supreme Court outlined a four-prong test utilized to determine

when the compulsory joinder rule applied to subsequent prosecution.          If

each of the prongs in the following test was met, subsequent prosecution

was barred:

      (1) the former prosecution resulted in an acquittal or conviction;
      (2) the current prosecution was based on the same criminal
      conduct or arose from the same criminal episode; (3) the
      prosecutor in the subsequent trial was aware of the charges
      before the first trial; and (4) the instant charges and the former
      charges were within the jurisdiction of a single court.

Commonwealth v. Bracalielly, 658 A.2d 755, 760 (Pa. 1995).

      The phrase, “within the jurisdiction of a single court” was consistently

interpreted by our Supreme Court to mean that Magisterial District Courts

and Courts of Common Pleas were not a “single court.” Barber, 940 A.2d at

378; see e.g. Commonwealth v. Beatty, 455 A.2d 1194 (Pa. 1983) (on

jurisdictional grounds, reading Section 110 as excluding traffic violations

under the Vehicle Code), Commonwealth v. Breitegan, 456 A.2d 1340

(Pa. 1983) (determining the compulsory joinder rule did not preclude the

prosecution of misdemeanors after a defendant’s guilty plea to three

summary traffic offenses arising from the same episode), Commonwealth

v. Taylor, 522 A.2d 37, 39 (Pa. 1987) (“since the harassment charge, as a

summary offense, was in the jurisdiction of the district justice, conviction or




                                     -7-
J-E03007-16


a plea of guilty to that charge in a summary proceeding did not bar the

subsequent trial of the [misdemeanor] weapons offense.”).

      The Pennsylvania Supreme Court in Commonwealth v. Geyer, 687

A.2d 815, 818 (Pa. 1996) examined its holdings in Beatty, Breitegan, and

Taylor, and clarified that summary offenses were also subject to a

compulsory joinder analysis provided that there were multiple summary

offenses at issue within a single court.6 Geyer, 687 A.2d at 818, see also

Failor, 770 A.2d at 313-14 (Appellant’s prosecution for driving with a

suspended license was barred following his guilty plea in court for a speeding

citation when all four prongs of compulsory joinder test met.).

      However, on August 27, 2002, the General Assembly amended Section

110(1)(ii) to its current language (“2002 amendment”). Act 82-2002 (S.B.

1109), P.L. 481, § 1 (2002).     Specifically, the legislature substituted the

phrase “was within the jurisdiction of a single court” with “occurred within

the same judicial district as the former prosecution.”            18 Pa.C.S. §

110(1)(ii) (emphasis added).    In recognition of the 2002 amendment, the

fourth prong of the compulsory joinder test was updated to reflect the

amended language, which now reads:


6
   The Geyer Court specifically overruled this Court's decisions in
Commonwealth v. Hoburn, 485 A.2d 24 (Pa. Super. 1984), and
Commonwealth v. Fischl, 525 A.2d 775 (Pa. Super. 1987), both of which
erroneously cited Breitegan, 456 A.2d at 1341, for the categorical
exception that Section 110 did not apply to prior summary convictions
under the Vehicle Code. Geyer, 687 A.2d at 818, n.5.



                                    -8-
J-E03007-16


      (1) the former prosecution resulted in an acquittal or conviction;
      (2) the current prosecution was based on the same criminal
      conduct or arose from the same criminal episode; (3) the
      prosecutor in the subsequent trial was aware of the charges
      before the first trial; and (4) all charges [are] within the
      same judicial district as the former prosecution.

Commonwealth v. Reid, 77 A.3d at 582 (citing Commonwealth v.

Nolan, 855 A.2d 834, 839 (Pa. 2004) (superseded by statute on other

grounds) (emphasis added)).

      In 2008, our Supreme Court examined the legislative intent behind the

2002 amendment:

      Based upon the plain words of these statutory provisions, we
      have no problem in concluding the General Assembly intended
      that, for purposes of the compulsory joinder statute, the phrase
      “judicial district” means the geographical area established by the
      General Assembly in which a court of common pleas is located.

Fithian, 961 A.2d at 75; see also 42 Pa.C.S. § 901 (defining the judicial

districts of this Commonwealth).

      Despite the noted shift in the court’s inquiry, from “same jurisdiction”

to “same judicial district,” no case before the Supreme Court of Pennsylvania

has addressed how this change in statutory language affected pre-

amendment compulsory joinder practices.         In our view, the amended

language of Section 110 is clear and unambiguous, and it requires a court to

consider not the jurisdiction of a court, but rather whether multiple offenses

occurred within the same judicial district. If so, and provided the prosecutor

is aware of the offenses, all charges shall be joined and prosecuted together.

Thus, the addition of the “same judicial district” language requires that all


                                    -9-
J-E03007-16


charges occurring within the same judicial district, arising from the same

criminal conduct or criminal episode, and known to a prosecutor, shall be

joined at the time of commencement of the first prosecution. 18 Pa.C.S. §

110.

       The Commonwealth raises arguments challenging the trial court’s

application of the compulsory joinder rule.

       The Commonwealth’s first claim asserts that the trial court ignores the

longstanding    precedent   of   this   Commonwealth.        Commonwealth’s

Substituted Brief at 10-13; Commonwealth’s Substituted Reply Brief at 4-5,

10-12. In support of this argument, the Commonwealth cites cases which

predate the 2002 amendment. See Beatty, 455 A.2d at 1198; Breitegan,

456 A.2d at 1341; Taylor, 522 A.2d at 39-40; Commonwealth v. Bergen,

4 A.2d 164, 168 (Pa. Super. 1939); Commonwealth v. Caufman, 662

A.2d 1050, 1051 (Pa. 1995); Commonwealth v. Masterson, 418 A.2d

664, 669 (Pa. Super. 1980); Bellezza, 603 A.2d at 1036.7 Insofar as these



7
  One case decided after the 2002 amendment that the Commonwealth cites
is Barber, 940 A.2d at 379. Commonwealth’s Substituted Brief at 12. In
Barber, a PCRA Appellant whose summary, misdemeanor and felony crimes
were adjudicated in 2001, was granted a new trial for his misdemeanor and
felony convictions and subsequently sought to have the new trial dismissed
as a violation of his constitutional guarantees against double jeopardy.
Barber, 940 A.2d at 379, n.6, n.7. We analyzed Appellant’s compulsory
joinder claim under the pre-amendment version of Section 110, which was in
effect at the time of Appellant’s summary convictions, and expressly
declined to examine the effect of the 2002 amendment. Id. at n.6, n.7
(“The question of whether the amended language would bar Appellant's



                                    - 10 -
J-E03007-16


cases premise their joinder analysis on the jurisdiction of a single court, they

are of limited precedential value, and we reject the Commonwealth’s

assertion.

      Second, citing in support 18 Pa.C.S. § 112, the Commonwealth argues

that joinder is not required where the initial prosecution proceeds before a

court that lacks jurisdiction over offenses charged in a subsequent

prosecution.    Commonwealth’s Substituted Reply Brief at 7-10.              However,

the Commonwealth misinterprets Section 112.

      Section 112 provides in relevant part:

      § 112. Former prosecution before court                              lacking
      jurisdiction or when fraudulently procured                         by the
      defendant

      A prosecution is not a bar within the meaning of section 109 of
      this title (relating to when prosecution barred by former
      prosecution for same the offense) through section 111 of this
      title (relating to when prosecution barred by former prosecution
      in another jurisdiction) under any of the following circumstances:

         (1) The former prosecution was before a court which
         lacked jurisdiction over the defendant or the offense.

18 Pa.C.S. § 112.

      This     Court     has     previously   interpreted    Section       112.      In

Commonwealth v. Schmotzer, 831 A.2d 689 (Pa. Super. 2003), a

defendant’s    federal    case    was   dismissed   for     “want   of    jurisdiction.”

Schmotzer, 831 A.2d at 691.             Thereafter, the Commonwealth pursued

subsequent prosecution for the non-summary offenses here is not before
this Court; thus, we need not decide this question.”).



                                         - 11 -
J-E03007-16


criminal charges for the same conduct in state court.       Id.   The defendant

sought dismissal on double jeopardy grounds. Id. at 691-92. However, the

trial court denied the motion to dismiss. Id. at 692. This Court affirmed,

holding that Section 112 applied because the federal court had lacked

jurisdiction and that a second prosecution was permitted. Id. at 696. Thus,

where an initial prosecution proceeds before an improper court – a court

without jurisdiction – a subsequent prosecution for the same offense in a

proper court is not barred. Id.; 18 Pa.C.S. § 112(1). As such, we reject the

Commonwealth’s argument.

      Nevertheless, while jurisdiction is no longer an element of the

compulsory joinder test, the jurisdiction of a court remains a consideration

implicit to any compulsory joinder analysis, and it is particularly important in

those judicial districts that, for various reasons, have distinct minor courts or

magisterial district judges vested with exclusive jurisdiction over specific

matters.8

      “The jurisdiction of the courts of common pleas under this section shall

be exclusive except with respect to actions and proceedings concurrent

jurisdiction of which is by statute or by general rule adopted pursuant to


8
  The Court in Beatty noted that 42 Pa.C.S.A. § 931(b) (relating to original
jurisdiction and venue of Courts of Common Pleas) appears to recognize
concurrent jurisdiction in such cases of the Court of Common Pleas and
District Justices. Beatty, 455 A.2d at 1198, n.3. However, the Court
declined to construe the phrase “and was in the jurisdiction of a single court”
in such a manner as to ignore the division of labor in our court system. Id.



                                     - 12 -
J-E03007-16


section 5039 vested in another court of this Commonwealth or in the

magisterial district judges.” 42 Pa.C.S. § 931(b).

      One such example of where the exclusive jurisdiction of the court of

common pleas is superseded by the exclusive jurisdiction of a minor court or

magistrate district judge is found in 42 Pa.C.S. § 1302, which governs the

jurisdiction and venue of traffic courts. In judicial districts with a designated

and open traffic court such as Philadelphia,10 42 Pa.C.S. § 1302 expressly

defines the jurisdiction of a traffic court and effectively carves out an

exception to the normal operation of the compulsory joinder rule.

      § 1302. Jurisdiction and venue

      (a) General rule.--Except as set forth in subsection (a.1) or as
      otherwise prescribed by any general rule adopted pursuant to
      section 503 (relating to reassignment of matters), each traffic
      court shall have jurisdiction of all prosecutions for summary
      offenses arising under:

         (1) Title 75 (relating to vehicles).

         (2) Any ordinance of any political subdivision enacted
         pursuant to Title 75.

      (a.1) Traffic Court of Philadelphia.—



9
  “The Supreme Court may by general rule provide for the assignment and
reassignment of classes of matters among the several courts of this
Commonwealth and the magisterial district judges as the needs of justice
shall require and all laws shall be suspended to the extent that they are
inconsistent with such general rules.” 42 Pa.C.S. § 503(a).
10
   Pittsburgh and cities of the third class are also authorized to operate a
traffic court. See 42 Pa.C.S. §§ 1321, 1331, and 1341.



                                      - 13 -
J-E03007-16


          (1) Except as otherwise prescribed by any general rule
          adopted pursuant to section 503, each traffic court under
          Subchapter B1 (relating to Traffic Court of Philadelphia)
          shall, at the direction of the President Judge of the
          Philadelphia Municipal Court, have jurisdiction of all
          prosecutions for summary offenses arising under:

          (i) Title 75.

                                      ***

      (b)     Concurrent      and      exclusive     jurisdiction.--The
      jurisdiction of a traffic court under this section shall be
      exclusive of the courts of common pleas and magisterial
      district judges, except that such jurisdiction shall be concurrent
      with the magisterial district judges whenever the traffic court is
      closed.

42 Pa.C.S. § 1302(a.1), (b) (emphasis added).11         This distinction requires

that all summary traffic violations be adjudicated in the traffic court of a

judicial district.   Therefore, where a defendant is charged with a summary

traffic violation, a misdemeanor, and a felony, in judicial districts with a

traffic court, the Title 75 summary offense may be disposed of in a prior

proceeding in the traffic court, which has exclusive jurisdiction to hear it,

without violating the compulsory joinder rule.12




11
   The language regarding magisterial district judges is inapplicable in
Philadelphia, as no magisterial district judges sit in the First Judicial District.
12
   The exclusive jurisdiction of a traffic court may also be exercised by a
community court.        See 42 Pa.C.S. 1105(a) (“each community court shall
have the jurisdiction which under law was exercised by the municipal court
or traffic court or by magisterial district judges, as the case may be, within
the judicial district.”).



                                      - 14 -
J-E03007-16


        However, the jurisdictional organization of the Philadelphia Courts,

consisting of the Court of Common Pleas, Philadelphia Municipal Court, and

Traffic   Court   of    Philadelphia   is     unique   in   Pennsylvania,13   and   the

Commonwealth and the Appellee argue that the compulsory joinder rule

warrants opposite outcomes in this judicial district.           Accordingly, we next

examine how the Philadelphia Municipal Court exercises jurisdiction over

Title 75 summary offenses following its 2013 restructure, so that we may

thereafter determine how, if at all, the compulsory joinder should be applied.

        The jurisdictional guidance found in Section 1302 was instituted in

tandem with the General Assembly’s 2013 restructuring of the Philadelphia

Municipal Court.14       The new Municipal Court comprises two administrative

sections, designated the General Division and the Traffic Division.                 42

Pa.C.S. § 1121.        These divisions have unique jurisdiction as defined in 42

Pa.C.S. § 1123(a) (relating to jurisdiction and venue). Among the matters

listed as within the jurisdiction of the Philadelphia Municipal Court are

prosecutions for summary offenses arising under Title 75.               42 Pa.C.S. §

1123(a)(9):

        § 1123. Jurisdiction and venue

13
     See 42 Pa.C.S. 301.
14
   The Traffic Court of Philadelphia was subsumed by Traffic Division of the
Philadelphia Municipal Court “following the 2011 federal investigation and
subsequent indictment of Philadelphia Traffic Court personnel on allegations
of corruption involving ‘ticket-fixing.’” In re Bruno, 101 A.3d 635, 640, 643
n.3 (Pa. 2014).



                                            - 15 -
J-E03007-16



     (a) General rule.--Except as otherwise prescribed by any
     general rule adopted pursuant to section 503 (relating to
     reassignment of matters), the Philadelphia Municipal Court shall
     have jurisdiction of the following matters:

        (1) Summary offenses, except those arising out of the
        same episode or transaction involving a delinquent act for
        which a petition alleging delinquency is filed under Chapter
        63 (relating to juvenile matters).

        (2) Criminal offenses by any person (other than a juvenile)
        for which no prison term may be imposed or which are
        punishable by imprisonment for a term of not more than
        five years, including indictable offenses under Title 75
        (relating to vehicles). In cases under this paragraph the
        defendant shall have no right of trial by jury in the
        municipal court, but shall have the right of appeal for trial
        de novo, including the right of trial by jury, to the court of
        common pleas …
                                   ***
        (9) Prosecutions for summary offenses arising
        under:

           (i) Title 75 …

                                    ***

     (b) Concurrent and exclusive jurisdiction.--The jurisdiction
     of the municipal court under this section shall be concurrent with
     the Court of Common Pleas of Philadelphia County except with
     respect to matters specified in subsection (a)(2), as to which the
     jurisdiction of the municipal court shall be exclusive except as
     otherwise prescribed by any general rule adopted pursuant to
     section 503.

42 Pa.C.S. § 1123 (emphasis added). Thus, the Philadelphia Municipal Court

has concurrent jurisdiction over Title 75 summary offenses.

     However, the Pennsylvania Supreme Court has the power to prescribe

general rules governing practice and procedure of all courts including the



                                    - 16 -
J-E03007-16


power to provide for assignment and reassignment of classes of actions or

classes of appeals among the several courts as the needs of justice shall

require.   Pa. Const. art. V, § 10; see also 42 Pa.C.S. § 503(a).          Our

Supreme Court retains exclusive rule-making authority to establish rules of

procedure for state courts.    Commonwealth v. McMullen, 961 A.2d 842

(Pa. 2008) (citing Pa. Const. art. V, § 10(c);3). Through this authority, the

Court is empowered to create procedural law; law that addresses the

method by which rights are enforced. Id.

      Here, the Pennsylvania Supreme Court has reassigned Title 75

summaries as a class to the Philadelphia Municipal Court Traffic Division.

This is evidenced by the unchanged definition of a Municipal Court case and

a series of amended comments to rules of criminal procedure, specific to

Philadelphia. A Municipal Court case is still defined as:

      [A]ny case in which the only offense or offenses charged are
      misdemeanors under the Crimes Code or other statutory criminal
      offenses for which no prison term may be imposed or which is
      punishable by a term of imprisonment of not more than 5 years,
      including any offense under the Vehicle Code other than a
      summary offense.

Pa.R.Crim.P. 1001(A) (emphasis added).        Subsequently, in May 2014, the

comment to this Section clarified that summary traffic offenses remain the

responsibility of the Philadelphia Municipal Court Traffic Division:

      This rule, which defines “Municipal Court case,” is intended to
      ensure that the Municipal Court will take dispositive action,
      including trial and verdict when appropriate, in any criminal case
      that does not involve a felony, excluding summary cases
      under the Vehicle Code. The latter are under the


                                     - 17 -
J-E03007-16


        jurisdiction of the Municipal Court Traffic Division, the
        successor of the Philadelphia Traffic Court …

Pa.R.Crim.P. 1001(D), cmt. (emphasis added).

        These amended comments facilitate the function of the Municipal Court

and are instructive.      The comments suggest the appropriate manner in

which the labor in Philadelphia Courts shall be divided.      Particularly, rules

1002 and 1030 of the Rules of Criminal Procedure for the Municipal Court

and the Philadelphia Municipal Court Traffic Division, as amended after June

19, 2013, distinguish between non-traffic summaries and traffic summaries,

and their comments reinforce that the Traffic Division has jurisdiction over

traffic summary offenses. See Pa.R.Crim.P. Rule 1002, cmt. (“all summary

offenses under the motor vehicle laws … are under the jurisdiction of the

Municipal Court Traffic Division”); 1030, cmt. (“the jurisdiction and functions

of the Philadelphia Traffic Court were transferred to the Philadelphia

Municipal Court Traffic Division”).15

        The aforementioned amendments, collectively, illuminate our Supreme

Court’s intent following the restructure to divide the Philadelphia Municipal

Court’s labor to allocate disposition of summary traffic offenses solely to the

Philadelphia Municipal Court Traffic Division.

        Therefore, in the context of compulsory joinder, where a defendant is

charged with a summary traffic violation and a misdemeanor, the Title 75


15
     Specifically referencing Act 17-2013 (S.B. 334), P.L. 55 (2013).



                                        - 18 -
J-E03007-16


summary offense must be disposed of in a proceeding in the Philadelphia

Municipal Court Traffic Division, which has jurisdiction exclusive of the Court

of Common Pleas, and a separate proceeding must be held for the

remaining, higher offenses.

      With these principles in mind, we address the facts of the instant

Philadelphia case in which Appellee was charged with summary traffic

offenses and misdemeanor offenses.             What is before this Court is the

analysis of compulsory joinder in the First Judicial District, a judicial district

which has a traffic court and where the defendant is charged with a

summary traffic offense. It is undisputed that the first three prongs of the

compulsory joinder test have been satisfied:

      [U]nder this test, the earlier prosecution did in fact result in a
      conviction for failure to use lights, a summary offense. The later
      prosecution for DUI arose from the same criminal episode and
      was charged at the same time as the traffic citation. Because
      both the summary and non-summary offenses were charged at
      the same time, the prosecutor in the initial prosecution would
      have certainly been aware of these charges at the start of the
      first trial. The only issue argued before this court was whether
      all charges came within the same judicial district.

Trial Ct. Op., 11/6/2015, at 3. It is also undisputed that Appellee’s offenses

occurred in the City and County of Philadelphia, which, in its entirety,

comprise a single judicial district and features a traffic court. 42 Pa.C.S. §

901. Consequently, Appellee’s subsequent prosecution for DUI is not subject

to dismissal under compulsory joinder.          Further, applying the framework

outlined herein, Appellee’s summary traffic offense was to be heard solely in



                                      - 19 -
J-E03007-16


the   Philadelphia   Municipal   Court   Traffic    Division.       42   Pa.C.S.    §

1302(a.1)(1)(i).     As such, the trial court erred and improperly barred

Appellee’s   subsequent   prosecution.       This   Court   holds    that,   in    the

circumstances just described, Section 1302 carves out an exception to

compulsory joinder and directs that the summary traffic offense is within the

exclusive jurisdiction of the traffic court. A prior disposition of a summary

traffic offense in a traffic court does not bar the later prosecution of other

criminal charges which arose in the same judicial district and at the same

time as the summary traffic offense.

      In sum, the amended language “occurred within the same judicial

district” found in Section 110 is clear and unambiguous.            Rather, a court

must consider whether all charges occurred in the same judicial district.

Because of the implicit consideration of jurisdiction, where summary traffic

offenses are included in multiple crimes charged, in those judicial districts

which have a separate traffic court, the summary traffic offenses may reach

disposition in a single, prior proceeding without precluding subsequent

prosecution of higher offenses. Where there is a separate traffic court, the

traffic court is charged with disposing with the summary traffic violation(s)

of the crimes charged without violation of the compulsory joinder rules. In

those judicial districts which do not have a separate traffic court, the four-

prong test compulsory joinder must be applied in order to determine

whether the compulsory joinder rules have been violated.



                                    - 20 -
J-E03007-16


      Here, because     of the   unique   jurisdictional organization of the

Philadelphia Courts, Appellee’s subsequent DUI prosecution is not barred.

For these reasons, we reverse the order of the trial court.      This matter is

remanded for further proceedings in accord with this Opinion. Jurisdiction is

relinquished.

      Order Reversed.

      Judges Bowes, Panella, Ott and Stabile join the opinion.

      Judge Moulton files a concurring opinion in which Judge Ott joins.

      Judge Dubow files a dissenting opinion in which PJE Bender and

      Judge Lazarus join.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 8/30/2017




                                    - 21 -